Order unanimously reversed on the law without costs, motion denied and preliminary injunction vacated. Memorandum: Defendant, City of Rochester, appeals from an order of Supreme Court which granted plaintiffs motion pursuant to CPLR 6301 for a preliminary injunction restraining defendant from interfering in plaintiffs use of a parcel of property, known as 20 Gould Street, as a means of ingress and egress for plaintiffs apartment complex located on East Avenue in Rochester. Plaintiff purchased the parcel from defendant in June 1987. The following restriction was appended to the deed from defendant to plaintiff: "Access to Grantee’s apartment project from Gould Street would be available to tenants and their licensees and invitees during the Can of *1003Worms Reconstruction Project only if Grantee’s East Avenue Apartment Entrance is impaired or impeded.” Plaintiff commenced the underlying action for a declaratory judgment and permanent injunction after defendant expressed the opinion that the erection of a barricade on East Avenue was not an impairment or impediment of the East Avenue entrance and exit way so as to permit plaintiff to open the Gould Street property.